DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Withdrawal of Finality
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Status of Claims
Claims 1 – 10, 12 – 21 and 23 – 25 and 27 are pending.  Claims 11, 22 and 26 are cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6, 8, 10 – 14, 17, 19 and 21 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Player et al. (U.S. Patent No. 1,843,301) in view of Moll (CH 667 417 A5).
Regarding independent Claim 1, Player teaches a high efficiency grinding machine (Fig. 2) for grinding an elongated workpiece having a first workpiece surface which moves in a non-circular path as the workpiece is rotated about its elongated axis, the grinding machine (Fig, 2) comprising: a frame (frame, 16) that supports one or more grinding wheel carriages (Fig. 2); a machining space (Annotated Fig. 2) formed below the frame (16); at least one grinding wheel carriage (152, 155) mounted on the frame (16 via 153, 156); at least one pivot drive (151) mounted on the grinding wheel carriage (152, 155; Fig. 1), the at least one pivot drive (151) having a pivot axis (Annotated Fig. 1); at least one arm (150, 154, 158, 159) depending from the pivot drive (151; Fig. 1), the at least one arm (150, 154, 158, 159) having an upper pivot end (upper arm at pivot drive, 151) and a lower end (lower end of arm near stud, 161); a grinding wheel (laps, 160) mounted on the lower end of the at least one arm (150, 154, 158, 159; Fig. 1) and positioned in the machining space (Annotated Fig. 2), the grinding wheel (160) and the at least one arm (150, 154, 158, 159) having a center of mass (Annotated Fig. 1) that is spaced from the pivot axis (Annotated Fig. 1), the grinding wheel (160) having an axis of rotation that is parallel to the pivot axis (Annotated Fig. 1), wherein the at least one arm (150, 154, 158, 159) and the grinding wheel (160) comprises a pendulum assembly (Fig. 1; the arm and lap comprise the pendulum assembly); wherein the pivot drive (151) rocks the at least one arm (150, 154, 158, 159) and the grinding wheel (60) back and forth in a controlled manner about the pivot axis (pivot drive, 151 is rocked back in forth in a controlled manner via link chains 165 and 178 and in turn pivot drive, 151 is driven by said chains), whereby the at least one arm (150, 154, 158, 159) and the grinding wheel (160) has a motion as the pendulum assembly is displaced from its equilibrium (Rest) position (Page 2, lines 54 -73); and, a headstock (headstock; 12 with flange 22; Fig. 2) supported by the frame (16) in the machining space (Annotated Fig. 2), whereby the workpiece (workpiece, 14) may be mounted in the headstock (12/22) having an axis of rotation that is parallel to the pivot axis (Annotated Fig. 1), wherein the pivot drive (151) rocks the grinding wheel (160) back and forth in the machining space at the frequency of the pendulum assembly to follow the non-circular path of the first workpiece surface (14) as the workpiece is rotated about its elongated axis (Page 2, lines 54 -73). 

    PNG
    media_image1.png
    404
    622
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    437
    748
    media_image2.png
    Greyscale

Player does not explicitly teach a pendulum assembly having a natural oscillation frequency about an equilibrium position determined by the length of the at least one arm measured from the pivot axis to the center of mass of the pendulum assembly, the grinding wheel has a pendulum motion at the natural oscillation frequency as the pendulum assembly is displaced from its equilibrium position, wherein the pivot drive  rocks the grinding wheel back and forth equal angular distances about the equilibrium position in the machining space at the natural oscillation frequency of the pendulum assembly to follow 
Moll, however, teaches a pendulum assembly (arms 8 and 11 with grinding wheel, 9) having a natural oscillation frequency about an equilibrium position (Annotated Fig. 2) determined by the length of the at least one arm (8/11) measured from the pivot axis (7) to the center of mass of the pendulum assembly (Annotated Fig. 1), the grinding wheel (9) has a pendulum motion (Lines 43 – 50) at the natural oscillation frequency as the pendulum assembly is displaced from its equilibrium position (Fig. 2), wherein the pivot drive (7)  rocks the grinding wheel (9) back and forth equal angular distances about the equilibrium position (Annotated Fig. 2; Lines 43 – 50) in the machining space at the natural oscillation frequency of the pendulum assembly (Fig. 2) to follow  the workpiece (4) is rotated about its elongated axis and wherein the pendulum motion of the pendulum assembly at the natural oscillation frequency creates a pendulum gain (Lines 43 – 50; due to the pendulum motion of the pendulum assembly  at a natural frequency, a pendulum gain is created).

    PNG
    media_image3.png
    375
    615
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    326
    340
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to modify the grinding machine of Playa to further include a pendulum assembly having a natural oscillation frequency about an equilibrium position determined by the length of the at least one arm measured from the pivot axis to the center of mass of the pendulum assembly, the grinding wheel has a pendulum motion at the natural oscillation frequency as the pendulum assembly is displaced from its equilibrium position, wherein the pivot drive  rocks the grinding wheel back and forth equal angular distances about the equilibrium position in the machining space at the natural oscillation frequency of the pendulum assembly to follow the non-circular path of the first workpiece surfaces the workpiece is rotated about its elongated axis and wherein the pendulum motion of the pendulum assembly at the natural oscillation frequency creates a pendulum gain, as taught by Moll, to provide simplicity of its construction, high precision and productivity and easier work for the operator, thus bringing considerable progress in the field of grinding machines.
Regarding Claim 2, Player, as modified, teaches the grinding machine further comprising: a grinding wheel spindle (161) mounted on the lower end of the at least one arm (150, 154, 158, 159), the grinding wheel spindle (161) driving the grinding wheel (160) and being positioned in the machining space (Annotated Fig. 1).  
Regarding Claim 5, Player, as modified, teaches the grinding machine wherein the frame (16) further comprises a first vertical support (left leg of frame, 16) and a second vertical support (right leg of frame, 16) which extend upward from a base (base, 11) and a horizontal beam (horizontal beam of frame, 16) having a length that joins an upper end of the first vertical support to an upper end of the second vertical support (Fig. 2).  
Regarding Claim 6, Player, as modified, teaches the grinding machine further comprising: a tailstock (13) supported by the horizontal beam (via right vertical support, 16) in the machining space (Annotated Fig. 2), the tailstock (13) having an axis of rotation that is coaxial with the axis of rotation of the headstock (12/22; Fig. 2, whereby the elongated workpiece (14) is supported by the headstock (12/22) and the tailstock.  
Regarding Claim 8, Player, as modified, teaches the grinding machine further comprising: grinding wheel carriage ways (connection of carriage to beam, 135 and 156) running along the length of the horizontal beam (153 and 156) and coupling the at least one grinding wheel carriage (152, 155) to the horizontal beam (153 and 156), whereby the position of the at least one grinding wheel carriage (152, 155) along the horizontal beam may be adjusted (Fig. 1).  
Regarding Claim 10, Player, as modified, teaches the grinding machine further comprising: a crankshaft (spindle, 23) comprising the workpiece (work piece, 14), wherein the first workpiece surface comprises a crankshaft pin (Annotated Fig. 2).  

    PNG
    media_image5.png
    459
    710
    media_image5.png
    Greyscale

Regarding Claim 11, Player, as modified, teaches the grinding machine further comprising: a camshaft (Fig. 1) comprising the workpiece (14), wherein the first workpiece surface comprises a camshaft lobe (attached to crankshaft pin, Annotated Fig. 2).  
Regarding Claim 12, Player, as modified, teaches the further comprising: a second grinding wheel carriage (155) mounted on the frame (Fig. 1); at least a second arm (154) having an upper pivot end supported by the second grinding wheel carriage and a lower end (Fig. 1); a second grinding  wheel (160) mounted on the lower end of the second arm (154), the second grinding wheel (160) having an axis of rotation that is parallel to the pivot axis (Annotated Fig. 1); and, a second pivot drive (annotated Fig. 1) mounted in the second grinding wheel carriage (155) for rocking the second arm (154) and the second grinding wheel (160) back and forth in a controlled manner (Page 2, lines 54 -73), whereby the second arm (154) has a pivoting pendulum motion relative to the second grinding wheel carriage (155; Page 2, lines 54 -73), and whereby a second workpiece surface (14) on the elongated workpiece may be machined at the same time as the first workpiece surface (Fig. 2).  
Regarding independent Claim 13, Player teaches a high efficiency method for grinding an elongated workpiece having a first workpiece surface which moves in a non-circular path as the workpiece is rotated about its elongated axis, the method comprising: providing a frame (frame, 16) that supports one or more grinding wheel carriages (152, 155); forming a machining space (Annotated Fig. 2) below the frame (16); mounting at least one grinding wheel carriage (152, 155) on the frame (16, via 153 and 156); mounting at least one pivot drive (151) on the grinding wheel carriage (152, 155), the at least one pivot drive (151) having a pivot axis (annotated Fig. 1); depending at least one arm (150, 154, 158, 159) having an upper pivot end ( Fig. 1) and a lower end (Fig. 1) from the pivot drive (151); coupling the upper pivot end of the at least one arm (150, 154, 158, 159) to the pivot drive (Fig. 1); mounting a grinding wheel (160) on the lower end of the at least one arm (150, 154, 158, 159) and positioning the grinding wheel in the machining space (Annotated Fig. 2), the grinding wheel (160) and the at least one arm (150, 154, 158, 159) having a center of mass (Annotated Fig, 1) that is spaced from the pivot axis (Annotated Fig, 1), the grinding wheel (160) having an axis of rotation (Annotated Fig. 1) that is parallel to the pivot axis (Annotated Fig. 1), wherein the at least one arm (150, 154, 158, 159) and the grinding wheel (160) comprises a pendulum assembly (Fig. 1; the arm and lap comprise the pendulum assembly) 
Player does not explicitly teach a pendulum assembly having a natural oscillation frequency about an equilibrium position determined by the length of the at least one arm measured from the pivot axis to the center of mass of the pendulum assembly, the grinding wheel has a pendulum motion at the natural oscillation frequency as the pendulum assembly is displaced from its equilibrium position, wherein the pivot drive  rocks the grinding wheel back and forth equal angular distances about the equilibrium position in the machining space at the natural oscillation frequency of the pendulum assembly to follow the non-circular path of the first workpiece surfaces the workpiece is rotated about its elongated axis and wherein the pendulum motion of the pendulum assembly at the natural oscillation frequency creates a pendulum gain.
Moll, however, teaches a pendulum assembly (arms 8 and 11 with grinding wheel, 9) having a natural oscillation frequency about an equilibrium position (Annotated Fig. 2) determined by the length of the at least one arm (8/11) measured from the pivot axis (7) to the center of mass of the pendulum assembly (Annotated Fig. 1), the grinding wheel (9) has a pendulum motion (Lines 43 – 50) at the natural oscillation frequency as the pendulum assembly is displaced from its equilibrium position (Fig. 2), wherein the pivot drive (7)  rocks the grinding wheel (9) back and forth equal angular distances about the equilibrium position (Annotated Fig. 2; Lines 43 – 50) in the machining space at the natural oscillation frequency of the pendulum assembly (Fig. 2) to follow  the workpiece (4) is rotated about its elongated 
It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to modify the grinding machine of Playa to further include a pendulum assembly having a natural oscillation frequency about an equilibrium position determined by the length of the at least one arm measured from the pivot axis to the center of mass of the pendulum assembly, the grinding wheel has a pendulum motion at the natural oscillation frequency as the pendulum assembly is displaced from its equilibrium position, wherein the pivot drive  rocks the grinding wheel back and forth equal angular distances about the equilibrium position in the machining space at the natural oscillation frequency of the pendulum assembly to follow the non-circular path of the first workpiece surfaces the workpiece is rotated about its elongated axis and wherein the pendulum motion of the pendulum assembly at the natural oscillation frequency creates a pendulum gain, as taught by Moll, to provide simplicity of its construction, high precision and productivity and easier work for the operator, thus bringing considerable progress in the field of grinding machines.
Regarding Claim 14, Player, as modified, teaches the method further comprising: mounting a grinding wheel spindle (161) on the lower end of the at least one arm (150, 154, 158, 159), the grinding wheel spindle (161) driving the grinding wheel (160) and being positioned in the machining space (Fig. 2).  
 	Regarding Claim 17, Player, as modified, teaches the method further comprising: supporting a tailstock (13) from the frame (16) in the machining space (annotated Fig. 2), whereby the tailstock (13) has an axis of rotation that is coaxial with the axis of rotation of the headstock (12/22; Fig. 2), and whereby the elongated workpiece (14) is supported by the headstock (12/22) and the tailstock (13; Fig. 2).  
Regarding Claim 19, Player, as modified, teaches the method further comprising: running grinding wheel carriage (152, 155) ways along the length of a horizontal beam (Fig. 1) and coupling the at least one grinding wheel carriage (152, 155) to the horizontal beam (via 153, 156), whereby the position 
Regarding Claim 21, Player, as modified, teaches the method further comprising: a crankshaft (Fig. 2) comprising the workpiece (14), wherein the first workpiece surface comprises a crankshaft pin (Annotated Fig. 2).  
Regarding Claim 22, Player, as modified, teaches the method further comprising: a camshaft comprising the workpiece (14), wherein the first workpiece surface comprises a camshaft lobe (attached to crankshaft pin, Annotated Fig. 2).  
Regarding Claim 23, Player teaches the method further comprising: mounting a second grinding wheel carriage (155) on the frame; supporting at least a second arm (154) having an upper pivot end (Fig. 1) from the second grinding wheel carriage (155) and a lower end (Fig. 1); mounting a second grinding wheel (160) on the lower end of the second arm (155), the second grinding wheel (160) having an axis of rotation that is parallel to the horizontal beam (Figs. 1 and 2); and, mounting a second pivot drive (151) in the second grinding wheel carriage (155) for rocking the second arm  (154) and the second grinding wheel (160) back and forth in a controlled manner, whereby the second arm (154) has a pivoting pendulum motion (Page 2, lines 54 -73) relative to the second grinding wheel carriage (155); and, machining a second workpiece surface (Fig. 1) on the elongated workpiece (14) at the same time as the first workpiece surface is machined (Figs. 1 and 2).  

Claims 3 – 4, 15 – 16 and 24 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over Player et al. (U.S. Patent No. 1,843,301) in view of Moll (CH 667 417 A5) and Sano (U.S. Patent No. 6,334,806).
Regarding Claim 3, Playa teaches all of the elements of claim 1 as discussed above.
Playa does not teach the grinding machine further comprising: a coaxial torque motor comprising the pivot drive.  
Sano, however, teaches the grinding machine (Fig. 1) further comprising: a coaxial torque motor (motor, 4) comprising the pivot drive (4b).  


    PNG
    media_image6.png
    509
    653
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to modify the grinding machine of Playa to further include a coaxial torque motor comprising the pivot drive, as taught by Sano, to improve the grinding accuracy on the pin portions.
Regarding Claim 4, Playa, as modified, teaches all of the elements of claim 3 as discussed above.
Playa does not teach the grinding machine further comprising: a precision coaxial encoder coupled to the coaxial torque motor, the precision coaxial encoder controlling the back and forth rocking of the grinding wheel whereby the pendulum assembly has a pendulum motion.  
Sano, however, teaches the grinding machine (Fig. 1) further comprising: a precision coaxial encoder (encoder 4a; Fig. 1) coupled to the coaxial torque motor (motor, 4), the precision coaxial encoder (4a) controlling the back and forth rocking of the grinding wheel (41; via motor control circuit, 73) whereby the pendulum assembly has a pendulum motion (Col. 4, lines 52 – 60).  
It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to modify the grinding machine of Playa to further include a precision coaxial encoder coupled to the coaxial torque motor, the precision coaxial encoder controlling the back and forth rocking of the grinding wheel whereby the pendulum assembly has a pendulum motion, as taught by Sano, to improve the grinding accuracy on the pin portions.
Regarding Claim 15, Playa teaches all of the elements of claim 13 as discussed above.

Sano, however, teaches the method further comprising: providing a coaxial torque motor (motor, 4) comprising the pivot drive (4b).  
It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to modify the grinding machine of Playa to further include a coaxial torque motor comprising the pivot drive, as taught by Sano, to improve the grinding accuracy on the pin portions.
Regarding Claim 16, Playa, as modified, teaches all of the elements of claim 15 as discussed above.
Playa does not teach the method further comprising: coupling a precision coaxial encoder to the coaxial torque motor; and, controlling the back and forth rocking of the grinding wheel using the precision coaxial encoder whereby the pendulum assembly has a pendulum motion.
Sano, however, teaches the method further comprising: a precision coaxial encoder (encoder 4a; Fig. 1) coupled to the coaxial torque motor (motor, 4), the precision coaxial encoder (4a) controlling the back and forth rocking of the grinding wheel (41; via motor control circuit, 73) whereby the pendulum assembly has a pendulum motion (Col. 4, lines 52 – 60).  
It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to modify the grinding machine of Playa to further include a precision coaxial encoder coupled to the coaxial torque motor, the precision coaxial encoder controlling the back and forth rocking of the grinding wheel whereby the pendulum assembly has a pendulum motion, as taught by Sano, to improve the grinding accuracy on the pin portions.
Regarding independent Claim 24, Player teaches a high efficiency grinding machine (Fig. 2) for grinding an elongated workpiece having a first workpiece surface which moves in a non-circular path as the workpiece is rotated about its elongated axis, the grinding machine comprising: a rectangular frame (16) comprising first and second vertical supports (left and right vertical supports of 16) which extend upward from a base (Annotated Fig. 2 below)  and a horizontal beam (153, 156 ) having a length that joins an upper end of the first vertical support to an upper end of the second vertical support (Annotated Fig. 2 below);  127348.3040.002a machining space (Annotated Fig. 2 below) formed below the horizontal beam and 
Player does not teach the at least one pivot drive includes a coaxial torque motor; wherein the coaxial torque motor has a rotational output that is coaxial with a pivot axis and the upper pivot end rotates about the pivot axis,

    PNG
    media_image7.png
    460
    765
    media_image7.png
    Greyscale

Player does not teach the at least one pivot drive includes a coaxial torque motor; wherein the coaxial torque motor has a rotational output that is coaxial with a pivot axis and the upper pivot end rotates about the pivot axis.

It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to modify the grinding machine of Playa to further include a coaxial torque motor; wherein the coaxial torque motor has a rotational output that is coaxial with a pivot axis and the upper pivot end rotates about the pivot axis, as taught by Sano, to improve the grinding accuracy on the pin portions.
Regarding Claim 25, Playa, as modified, teaches all of the elements of claim 24 as discussed above.
Playa does not teach the grinding machine further comprising: a precision axial encoder that is mounted in relation to the upper pivot end such that it monitors the angular position of the arm as it rotates about the pivot axis.  
Sano, however, teaches the grinding machine further comprising: a precision axial encoder (4a) that is mounted in relation to the upper pivot end such that it monitors the angular position of the arm as it rotates about the pivot axis (Col. 4, lines 13 – 22).  
It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to modify the grinding machine of Playa to further include a precision axial encoder that is mounted in relation to the upper pivot end such that it monitors the angular position of the arm as it rotates about the pivot axis, as taught by Sano, to improve the grinding accuracy on the pin portions.
Regarding Claim 26, Playa, as modified, teaches all of the elements of claim 24 as discussed above.
Playa further teaches the grinding machine further comprising: a camshaft (Fig. 1) comprising the workpiece (14), wherein the first workpiece surface comprises a camshaft lobe (attached to crankshaft pin, Annotated Fig. 2).  
Regarding Claim 27, Playa, as modified, teaches all of the elements of claim 24 as discussed above.
.  

Claims 7  and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Player et al. (U.S. Patent No. 1,843,301) in view of Moll (CH 667 417 A5) and Ramos (U.S. Patent No. 4,870,784)
Regarding Claim 7, Playa teaches all of the elements of claim 5 as discussed above.
Playa does not teach the grinding machine further comprising: a headstock carriage supporting the headstock; and, headstock carriage ways running along the length of the horizontal beam and coupling the headstock carriage to the horizontal beam, whereby the position of the headstock carriage along the horizontal beam may be adjusted.  
Ramos, however, teaches a headstock carriage (182) supporting the headstock (48); and, headstock carriage ways running along the length of the horizontal beam (Fig. 5) and coupling the headstock carriage to the horizontal beam (Fig. 5), whereby the position of the headstock carriage along the horizontal beam may be adjusted (Fig. 5).  
It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to modify the grinding machine of Playa to further include a headstock carriage supporting the headstock; and, headstock carriage ways running along the length of the horizontal beam and coupling the headstock carriage to the horizontal beam, whereby the position of the headstock carriage along the horizontal beam may be adjusted, as taught by Ramos, to provide a grinding machine where the headstock and also automatically locked against pivotal movement, thus improving the grinding accuracy.
Regarding Claim 18, Playa teaches all of the elements of claim 5 as discussed above.
Playa does not teach the method further comprising: the headstock from a headstock carriage; and, running headstock carriage ways along the length of a horizontal beam and coupling the headstock carriage to the horizontal beam, whereby the position of the headstock carriage along the horizontal beam may be adjusted.  
Ramos, however, teaches supporting the headstock (48) from a headstock carriage (182); and, running headstock carriage ways along the length of a horizontal beam (Fig. 5) and coupling the 
It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to modify the grinding machine of Playa to further include a headstock carriage supporting the headstock; and, headstock carriage ways running along the length of the horizontal beam and coupling the headstock carriage to the horizontal beam, whereby the position of the headstock carriage along the horizontal beam may be adjusted, as taught by Ramos, to provide a grinding machine where the headstock and also automatically locked against pivotal movement, thus improving the grinding accuracy.

 Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Player et al. (U.S. Patent No. 1,843,301) in view of Moll (CH 667 417 A5) and DeMers (U.S. Patent No. 1,806,238).
Regarding Claim 9, Playa teaches all of the elements of claim 5 as discussed above.
Playa does not teach the grinding machine further comprising: a trough positioned at the base of the rectangular frame for catching debris from a machining operation, wherein the trough is positioned below the elongated workpiece and the grinding wheel, and wherein the grinding wheel carriage ways and the headstock carriage ways are positioned above the elongated workpiece to preclude debris from a grinding operation falling into the ways.  
DeMers, however, teaches the grinding machine (Fig. 1) further comprising: a trough (trough, 11) positioned at the base of the rectangular frame for catching debris from a machining operation (Fig. 1), wherein the trough (11) is positioned below the elongated workpiece and the grinding wheel (Fig. 1), and wherein the grinding wheel carriage ways and the headstock carriage ways are positioned above the elongated workpiece to preclude debris from a grinding operation falling into the ways (Fig. 1).  
It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to modify the grinding machine of Playa to further include a trough positioned at the base of the rectangular frame for catching debris from a machining operation, wherein the trough is positioned below the elongated workpiece and the grinding wheel, and wherein the grinding wheel carriage ways and the headstock carriage ways are positioned above the elongated workpiece to 
Regarding Claim 20, Playa teaches all of the elements of claim 13 as discussed above.
Playa does not teach the method further comprising: positioning a trough at the base of the frame for catching debris from a machining operation, wherein the trough is positioned below the elongated workpiece and the grinding 117348.3040.002 wheel, and wherein the grinding wheel carriage ways and the headstock carriage ways are positioned above the elongated workpiece to preclude debris from a grinding operation falling into the ways.  
DeMers, however, teaches the method further comprising: positioning a trough (11) at the base of the frame for catching debris from a machining operation (Fig. 1), wherein the trough (11) is positioned below the elongated workpiece and the grinding 117348.3040.002 wheel (Fig. 1), and wherein the grinding wheel carriage ways and the headstock carriage ways are positioned above the elongated workpiece to preclude debris from a grinding operation falling into the ways (Fig. 1).  
It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to modify the grinding machine of Playa to further include a trough at the base of the frame for catching debris from a machining operation, wherein the trough is positioned below the elongated workpiece and the grinding 117348.3040.002 wheel, and wherein the grinding wheel carriage ways and the headstock carriage ways are positioned above the elongated workpiece to preclude debris from a grinding operation falling into the ways, as taught by DeMers, to provide an easy way to keep the grinding area clean, thus avoiding debris contaminating the grinding areas.
Response to Arguments
Applicant’s arguments, filed in Appeal Brief dated December 11, 2020, 2020 with respect to rejected claims 1 – 10, 12 – 21 and 23 – 25 and 27 under 35 U.S.C 102 and 103 in regards to Player not disclosing an arm and grinding wheel having a pendulum motion at a natural frequency such that the motion creates a pendulum gain has been fully considered and are persuasive; therefore the rejection is withdrawn; however after further consideration and in view of the arguments presented, a new grounds of rejection has been made.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/KATINA N. HENSON/Examiner, Art Unit 3723